By the Court.

Warner, J.
delivering the opinion.
[1.] The alleged ground of error in this case is, the refusal of the Court below to allow the complainant to take an order at the second term of the Court, to have his bill taken pro confesso, under the circumstances stated in the record. The Court, in the exercise of its discretion, refused the application on the showing made by the defendants. We see no good reason why we should control the discretion of the Court in this case; especially, when it is apparent, that there was no order of the Court entered on the minutes, .requiring the defendants to answer the complainant’s bill at the next term of the Court. Let the judgment of the Court below be affirmed.